DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the submission filed 18 July 2022 for application 15/866,225. Currently claims 1-19 have been amended. Claim 20 has been canceled. Claim 21 has been newly added.  1-19 and 21 are pending and have been examined.
The objection to claims 1 and 17 has been withdrawn in view of the amendments made.
Claims 15, 17, and 19 are no longer interpreted under 35 U.S.C. §112(f) because sufficient structure was found in [00331] and Figures 1 and 4.
Hence, the §112(b) rejection of claims 15-19 have been withdrawn.

Response to Arguments
Applicant's arguments, filed 18 July 2022, in regards to the rejection of claims under 35 U.S.C. §102 and §103, see pages 9-12, have been fully considered but they are not persuasive. Specifically, applicant argues, on page 11 that neither the cited portions to Josse, not elsewhere in these references, discloses, teaches, or in any way suggests the subject matter of amended claim 1. Examiner respectfully disagrees because Josse teaches each and every element of amended claim 1 as shown in the detailed rejection below. 
Lastly, applicant argues on page 11 that, however, beginning with proportions for dummy variables (created for categories), and then performing iterations of: performing PCA on a completed weighted data matrix, imputing missing values with fitted values, and updating column margins for categories is different from "having encoded values imputed in real-time by the machine-learning model in place of unknown values of the incomplete encoded matrix, the encoded values including at least one value in place of an unknown value of a categorical attribute imputed based on the machine-learning model outputting a highest score for the at least one value relative to other possible values of the categorical attribute," as recited in amended claim 1. Examiner respectfully disagrees because reference Josse teaches “the encoded values including at least one value in place of an unknown value of a categorical attribute imputed based on the machine-learning model outputting a highest score for the at least one value relative to other possible values of the categorical attribute” in Page 19. Paragraph 1 of Page 19 states that Figure 9 is an illustration of the regularized iterative FAMD algorithm on the incomplete snorena data set. Examiner notes that, the first row of the 2nd column of the bottom right box shows 0.2, 0.7, and 0.1 for the categorical attribute 'alcohol', which under the broadest reasonable interpretation, examiner notes that it corresponds to encoded values including at least one value in place of an unknown value of a categorical attribute imputed based on the machine-learning model outputting a highest score of 0.7 relative to the other possible values of 0.2 and 0.1. Also, Figure 9 shows top right box (corresponds to an incomplete encoded matrix) being provided as input  into next step of the method of   imputeFAMD function of the missMDA package and the FAMD function of the FactoMineR package (that performs iterating and updating showing that it is a learning algorithm) corresponding to a machine-learning model. Lastly, although applicant argues that it is different, it is unclear as to how and why it is different as the argument does not provide enough details as to why it is different. Hence, applicant’s arguments have been fully considered but they are not persuasive as Josse teaches every element of the amended claim 1 as shown in detail below.

	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-11, 14, 15, 17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Josse et al (missMDA: A Package for Handling Missing Values in Multivariate Data Analysis, 2016).
Regarding claim 1
Josse teaches: A method comprising: encoding, an incomplete matrix to generate an incomplete encoded matrix in which known values of the incomplete matrix are encoded for input to a machine-learning model regardless of whether attributes represented by the incomplete matrix are numerical, categorical, or a combination of numerical and categorical, the known values corresponding to the attributes to describe items further represented by the incomplete matrix ([Page 18, Paragraph 3] We illustrate this method using the imputeFAMD function of the missMDA package and the FAMD function of the FactoMineR package on the incomplete mixed data set snorena represented in Figure 9 (left-hand side). [Page 19, Paragraph 1] Figure 9: top right: coding the data with the categorical variables coded using the indicator matrix of dummy variables. Note: Top left box corresponds to incomplete matrix. Top right box corresponds to an incomplete encoded matrix. The values in the top left box consists of numbers and other values like yes/no, 1-2 gl/d corresponding to a combination of numerical and categorical. Age, weight, size, alcohol, etc from top left box correspond to the attributes. The imputeFAMD function of the missMDA package and the FAMD function of the FactoMineR package performs iterating and updating showing that it is a learning algorithm corresponding to a machine-learning model);
providing, the incomplete encoded matrix as input to the machine-learning model ([Page 18, Paragraph 2] 2. Iterate until convergence. (a) Perform PCA on the completed weighted data matrix to estimate the parameters U, and V. (b) Impute the missing values with the fitted values using S dimensions. (c) Update the mean, standard deviations (for the continuous variables) and column margins (for the categories). [Page 18, Paragraph 3] We illustrate this method using the imputeFAMD function of the missMDA package and the FAMD function of the FactoMineR package on the incomplete mixed data set snorena represented in Figure 9 (left-hand side). [Page 19, Paragraph 1] Figure 9: Illustration of the regularized iterative FAMD algorithm on the incomplete snorena data set. Note: Figure 9 shows top right box (corresponds to an incomplete encoded matrix) being provided as input into next step of the method of  imputeFAMD function of the missMDA package and the FAMD function of the FactoMineR package (that performs iterating and updating showing that it is a learning algorithm) corresponding to a machine-learning model. Top right box corresponds to  the incomplete encoded matrix);
and decoding, a complete encoded matrix output by the machine-learning model, the complete encoded matrix having encoded values imputed in real-time by the machine-learning model in place of unknown values of the incomplete encoded matrix ([Page 19, Paragraph 1] Figure 9: bottom right: the imputed data matrix with the imputed continuous variables and the imputed indicator matrix of dummy variables. Note: Bottom right box corresponds to a complete encoded matrix output), the encoded values including at least one value in place of an unknown value of a categorical attribute imputed based on the machine-learning model outputting a highest score for the at least one value relative to other possible values of the categorical attribute ([Page 19, Figure 9] Note: The first row of the 2nd column of the bottom right box shows 0.2, 0.7, and 0.1 corresponding to encoded values including at least one value in place of an unknown value of a categorical attribute imputed based on the machine-learning model outputting a highest score of 0.7 relative to the other possible values of 0.2 and 0.1), and the decoding effective to generate a complete matrix in which imputed encoded values are converted to have a same format as the known values that correspond to a same attribute ([Page 19, Paragraph 1] Figure 9: bottom left: the original data set completed; values imputed in the indicator matrix are used as degree of membership in the corresponding category, and imputation is performed using the most plausible categories. Note: Bottom left box corresponds to a complete matrix).

Regarding claim 3
Josse teaches: The method of claim 1, wherein the encoding encodes the known values of the incomplete matrix so that corresponding values range from zero to one in the incomplete encoded matrix ([Page 19, Paragraph 1] Figure 9: top right: coding the data with the categorical variables coded using the indicator matrix of dummy variables. Note: Top left box corresponds to incomplete matrix. Top right box corresponds to an incomplete encoded matrix. The values in the last 4 sections of the top right box corresponds to values of the incomplete encoded matrix ranging from zero to one).


Regarding claim 4
Josse teaches: The method of claim 1, wherein the encoding comprises: identifying each of the attributes represented by the incomplete matrix as a numerical attribute or categorical attribute ([Page 17,  Paragraph 1] The method consists of coding the data first as illustrated in Figure 8. Note: Continuous variables correspond to numerical attribute);
normalizing the known values that correspond to an identified numerical attribute ([Page 17,  Paragraph 1] Then each continuous variable is standardized. Note: Standardizing corresponds to normalizing and continuous variable corresponds to numerical attribute);
categorically encoding the known values that correspond to an identified categorical attribute ([Page 19, Paragraph 1] Figure 9: top right: coding the data with the categorical variables coded using the indicator matrix of dummy variables. Note: The last 4 sections of the top right box correspond to categorically encoding the known values of alcohol, sex, snore, tobacco (from top left box) which correspond to categorical attributes);
and generating the incomplete encoded matrix based, at least in part, on the normalizing and the categorical encoding ([Page 17, Paragraph 1] The method consists of coding the data first as illustrated in Figure 8. Categorical variables are transformed into dummy variables and concatenated with the continuous variables. Then each continuous variable is standardized. [Page 19, Paragraph 1] Figure 9: top right: coding the data with the categorical variables coded using the indicator matrix of dummy variables. Note: Top right box corresponds to an incomplete encoded matrix. Note: standardizing corresponds to normalizing and transforming categorial variables corresponds to categorical encoding).



Regarding claim 5
Josse teaches: The method of claim 4, wherein the categorical encoding comprises: determining possible values of the identified categorical attribute ([Page 19] Figure 9. Note: In the top left box, column 'sex' corresponds to the identified categorical attribute with values 'M' or 'W' corresponding to possible values);
replacing information corresponding to the identified categorical attribute in the incomplete matrix with replacement information representing each of the possible values in the incomplete encoded matrix ([Page 19] Figure 9. Note: Top left box corresponds to the incomplete matrix and the column 'sex' corresponds to the identified categorical attribute. Top right box corresponds to the incomplete encoded matrix and the values of '0' and '1' in the third section of the top right box corresponds to the replacement information representing each of the possible values in the incomplete encoded matrix);
and for a known value corresponding to the identified categorical attribute, entering: a first encoded value into the replacement information representing a corresponding possible value, the first encoded value indicating correspondence of the known value to the possible value represented by the replacement information ([Page 19] Figure 9. Note: The column 'sex' (top left box) corresponds to the identified categorical attribute and the value of 'M' in the first row of that column corresponds to a known value. The value of '1' in the first row, first column of the third section of the top right box corresponds to the first encoded value indicating correspondence of the known value to the possible value represented by the replacement information);
and a second encoded value into the replacement information representing the other possible values, the second encoded value indicating non-correspondence of the known value to the other possible values represented by the replacement information ([Page 19] Figure 9. Note: The column 'sex' (top left box) corresponds to the identified categorical attribute and the value of 'M' in the first row of that column corresponds to a known value. In the third section of the top right box, the value of '0' in the first row, second column, corresponds to the second encoded value indicating non-correspondence of the known value to the other possible values represented by the replacement information).

Regarding claim 6
Josse teaches: The method of claim 5, wherein the information corresponding to the identified categorical attribute comprises a column of the incomplete matrix and the replacement information comprises columns of the incomplete encoded matrix each representing a different possible value ([Page 19] Figure 9. Note: The top left box corresponds to the incomplete matrix and the column 'sex' corresponds to the identified categorical attribute. The top right box corresponds to the incomplete encoded matrix and the 2 columns of the third section of the top right box corresponds to the replacement information comprising columns of the incomplete encoded matrix each representing a different possible value).

Regarding claim 7
Josse teaches: The method of claim 1, wherein the encoding comprises at least one of: generating a missing value mask indicative of cells of the incomplete encoded matrix that correspond to the known values and unknown values of the incomplete matrix ([Page 19] Figure 9. Note: The top left box corresponds to the incomplete matrix and the top right box corresponds to the incomplete encoded matrix. The red NA's in the top right box correspond to the missing value mask indicative of cells of the incomplete encoded matrix that correspond to the unknown values of the incomplete matrix and the '0' and '1' values correspond to the missing value mask indicative of cells of the incomplete encoded matrix that correspond to the known values of the incomplete matrix);
generating a numerical mask indicative of the attributes of the incomplete encoded matrix that correspond to identified numerical attributes ([Page 1, Last Paragraph] Principal component analysis (PCA) can be used for continuous data. Note: Continuous data corresponds to numerical. [Page 5, Paragraph 4] A common approach to deal with missing values in PCA involves ignoring the missing values
by minimizing the least squares criterion (1) over all non-missing entries. This can be achieved by the introduction of a weighted matrix W in the criterion, with wij = 0 if xij is missing and wij = 1 otherwise);
and generating a categorical mask indicative of the attributes of the incomplete encoded matrix that correspond to identified categorical attributes ([Page 19] Figure 9. Note: The top left box corresponds to the incomplete matrix and the columns 'alcohol','sex','snore', and tobacco corresponds to the identified categorical attributes. The top right box corresponds to the incomplete encoded matrix. The '0' and '1' values in the top right box (last 4 sections) correspond to the categorical mask).

Regarding claim 8
Josse teaches: The method of claim 7, further comprising providing the incomplete encoded matrix, the missing value mask, the numerical mask, and the categorical mask as the input to the machine-learning model ([Page 19] Figure 9. Note: The top right box corresponds to the incomplete encoded matrix and is being provided as an input to bottom right).

Regarding claim 9
Josse teaches: The method of claim 1, further comprising training the machine-learning model to impute the encoded values for the unknown values based on a cost function that combines a first cost function and a second cost function, the first cost function applied to values of encoded numerical attributes, and the second cost function applied to values of encoded categorical attributes ([Page 18, Paragraph 1] 1. Initialization: Imputation using for example the means (for continuous variables) and proportions (for the dummy variables). Compute the standard deviations and column margins and thus the weights for the concatenated matrix (of the continuous variables and indicator matrix of dummy variables). [Page 18, Paragraph 2] (c) Update the mean, standard deviations (for the continuous variables) and column margins (for the categories). Note: The mean, standard deviations (for the continuous variables) corresponds to the first cost function applied to values of encoded numerical attributes and column margins (for the categories) corresponds to the second cost function applied to values of encoded categorical attributes).

Regarding claim 10
Josse teaches: The method of claim 1, wherein the attributes represented by the incomplete matrix are a combination of numerical and categorical attributes ([Page 19] Note: Top left box of Figure 9 corresponds to an incomplete matrix having a combination of numerical and categorical attributes).

Regarding claim 11
Josse teaches: The method of claim 1, further comprising generating the incomplete matrix based on data describing the items in terms of the attributes ([Page 19] Figure 9: Illustration of the regularized iterative FAMD algorithm on the incomplete snorena data set. Top left: the incomplete data table. Note: The incomplete data table corresponds to the incomplete matrix).

Regarding claim 14
Josse teaches: A system comprising: a pre-processing module implemented at least partially in hardware of at least one computing device (Note: Josse describes a statistical software package which requires a computer (hardware) to run) to encode an incomplete matrix effective to generate an incomplete encoded matrix in which known values of the incomplete matrix are encoded for input to a machine-learning model regardless of whether attributes represented by the incomplete matrix are numerical, categorical, or a combination of numerical and categorical ([Page 18, Paragraph 3] We illustrate this method using the imputeFAMD function of the missMDA package and the FAMD function of the FactoMineR package on the incomplete mixed data set snorena represented in Figure 9 (left-hand side). [Page 19, Paragraph 1] Figure 9: top right: coding the data with the categorical variables coded using the indicator matrix of dummy variables. Note: Top left box corresponds to incomplete matrix. Top right box corresponds to an incomplete encoded matrix. The values in the top left box consists of numbers and other values like yes/no, 1-2 gl/d corresponding to a combination of numerical and categorical. Age, weight, size, alcohol, etc from top left box correspond to the attributes. The  imputeFAMD function of the missMDA package and the FAMD function of the FactoMineR package performs iterating and updating showing that it is a learning algorithm corresponding to a machine-learning model);
a machine-learning model manager implemented at least partially in the hardware of the at least one computing device to train a machine-learning model to output a complete encoded matrix by imputing encoded values in place of unknown values of the incomplete encoded matrix ([Page 18, Paragraph 2] 2. Iterate until convergence. (a) Perform PCA on the completed weighted data matrix to estimate the parameters, U, and V. (b) Impute the missing values with the fitted values using S dimensions. (c) Update the mean, standard deviations (for the continuous variables) and column margins (for the categories). [Page 19] Figure 9. Note: Figure 9 shows top right box corresponding to an incomplete encoded matrix and bottom right box corresponding to a complete encoded matrix. Note: Iterating and updating shows that it is a learning algorithm corresponding to a machine-learning model), the machine-learning model further trained to impute at least one value in place of an unknown value of a categorical attribute based on predicting a highest score for the at least one value relative to other possible values of the categorical attribute ([Page 19, Figure 9] Note: The first row of the 2nd column of the bottom right box shows 0.2, 0.7, and 0.1 for the categorical attribute 'alcohol', corresponding to encoded values including at least one value in place of an unknown value of a categorical attribute imputed based on the machine-learning model outputting a highest score of 0.7 relative to the other possible values of 0.2 and 0.1);
and a post-processing module implemented at least partially in the hardware of the at least one computing device to decode the complete encoded matrix effective to generate a complete matrix in which imputed encoded values are converted to have a same format as the known values corresponding to a same attribute ([Page 19, Paragraph 1] Figure 9: bottom right: the imputed data matrix with the imputed continuous variables and the imputed indicator matrix of dummy variables; bottom left: the original data set completed; values imputed in the indicator matrix are used as degree of membership in the corresponding category, and imputation is performed using the most plausible categories. Note: Bottom right box corresponds to a complete encoded matrix  which is decoded to generate a bottom left box corresponding to a complete matrix in which imputed encoded values are converted to have a same format as the known values corresponding to a same attribute).

Regarding claim 15
Josse teaches: The system of claim 14, further comprising a normalization module configured to normalize the known values that correspond to a numerical attribute ([Page 17,  Paragraph 1] Then each continuous variable is standardized. Note: standardizing corresponds to normalizing).

Regarding claim 17
Josse teaches: The system of claim 14, further comprising a categorical encoding module to categorically encode the known values that correspond to a categorical attribute, in part, by replacing information corresponding to the categorical attribute in the incomplete matrix with replacement information representing each possible value of the categorical attribute ([Page 19] Figure 9. Note: Top left box corresponds to the incomplete matrix and the column 'sex' corresponds to a categorical attribute. Top right box corresponds to the incomplete encoded matrix and the values of '0' and '1' in the third section of the top right box corresponds to the replacement information representing each possible value of the categorical attribute).

Regarding claim 21
Josse teaches: One or more computer-readable storage media storing instructions that are executable by one or more processors to perform operations including (Note: Josse describes a statistical software package which requires a computer (hardware) to run):
encoding an incomplete matrix effective to generate an incomplete encoded matrix in which known values of the incomplete matrix are encoded for input to a machine-learning model regardless of whether attributes represented by the incomplete matrix are numerical, categorical, or a combination of numerical and categorical, the known values corresponding to the attributes to describe items further represented by the incomplete matrix ([Page 18, Paragraph 3] We illustrate this method using the imputeFAMD function of the missMDA package and the FAMD function of the FactoMineR package on the incomplete mixed data set snorena represented in Figure 9 (left-hand side). [Page 19, Paragraph 1] Figure 9: top right: coding the data with the categorical variables coded using the indicator matrix of dummy variables. Note: Top left box corresponds to incomplete matrix. Top right box corresponds to an incomplete encoded matrix. The values in the top left box consists of numbers and other values like yes/no, 1-2 gl/d corresponding to a combination of numerical and categorical. The values in the top left box consists of numbers and other values like yes/no, 1-2 gl/d also correspond to the known values. Age, weight, size, alcohol, etc from top left box correspond to the attributes. The imputeFAMD function of the missMDA package and the FAMD function of the FactoMineR package performs iterating and updating showing that it is a learning algorithm corresponding to a machine-learning model);
providing the incomplete encoded matrix as input to the machine-learning model ([Page 18, Paragraph 2] 2. Iterate until convergence. (a) Perform PCA on the completed weighted data matrix to estimate the parameters U, and V. (b) Impute the missing values with the fitted values using S dimensions. (c) Update the mean, standard deviations (for the continuous variables) and column margins (for the categories)). [Page 18, Paragraph 3] We illustrate this method using the imputeFAMD function of the missMDA package and the FAMD function of the FactoMineR package on the incomplete mixed data set snorena represented in Figure 9 (left-hand side). [Page 19, Paragraph 1] Figure 9: Illustration of the regularized iterative FAMD algorithm on the incomplete snorena data set. Note: Figure 9 shows top right box (corresponds to an incomplete encoded matrix) being provided as input  into next step of the method of   imputeFAMD function of the missMDA package and the FAMD function of the FactoMineR package (that performs iterating and updating showing that it is a learning algorithm) corresponding to a machine-learning model. Top right box corresponds to  the incomplete encoded matrix);
and decoding, a complete encoded matrix output by the machine-learning model, the complete encoded matrix having encoded values imputed in real-time by the machine-learning model in place of unknown values of the incomplete encoded matrix ([Page 19, Paragraph 1] Figure 9: bottom right: the imputed data matrix with the imputed continuous variables and the imputed indicator matrix of dummy variables. Note: Bottom right box corresponds to a complete encoded matrix output), the encoded values including at least one value in place of an unknown value of a categorical attribute imputed based on the machine-learning model generating a highest score for the at least one value relative to other possible values of the categorical attribute ([Page 19, Figure 9] Note: The first row of the 2nd column of the bottom right box shows 0.2, 0.7, and 0.1 for the categorical attribute 'alcohol', corresponding to encoded values including at least one value in place of an unknown value of a categorical attribute imputed based on the machine-learning model outputting a highest score of 0.7 relative to the other possible values of 0.2 and 0.1),
and the decoding effective to generate a complete matrix in which imputed encoded values are converted to have a same format as the known values corresponding to a same attribute ([Page 19, Paragraph 1] Figure 9: bottom right: the imputed data matrix with the imputed continuous variables and the imputed indicator matrix of dummy variables; bottom left: the original data set completed; values imputed in the indicator matrix are used as degree of membership in the corresponding category, and imputation is performed using the most plausible categories. Note: Bottom right box corresponds to a complete encoded matrix  which is decoded to generate a bottom left box corresponding to a complete matrix in which imputed encoded values are converted to have a same format as the known values corresponding to a same attribute).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Josse et al (missMDA: A Package for Handling Missing Values in Multivariate Data Analysis, 2016) in view of Sedhain et al (AutoRec: Autoencoders Meet Collaborative Filtering, 2015).

Regarding claim 2
Josse teaches: The method of claim 1 (as shown above).
However, Josse does not explicitly disclose: wherein the machine-learning model comprises an autoencoder.
Sedhain teaches, in an analogous system: wherein the machine-learning model comprises an autoencoder ([Page 111, Column 1, Section 2] Our aim in this work is to design an item-based (user-based) autoencoder).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the matrix completion method of Josse to incorporate the teachings of Sedhain wherein the machine-learning model comprises an autoencoder. One would have been motivated to do this modification because doing so would give the benefit of  taking as input each partially observed r(i) (r(u)), project it into a low-dimensional latent (hidden) space, and then reconstruct r(i) (r(u)) in the output space to predict missing ratings for purposes of recommendation as taught by Sedhain [Page 111, Column 1, Section 2].



Regarding claim 12
Josse teaches: The method of claim 1 (as shown above).
However, Josse does not explicitly disclose: further comprising determining one or more recommendations for a client device user based, at least in part, on the complete matrix.
Sedhain teaches, in an analogous system: further comprising determining one or more recommendations for a client device user based, at least in part, on the complete matrix ([Page 111, Column 1, Section 2] In rating-based collaborative Filtering, we have m users, n items, and a partially observed user-item rating matrix R 2 Rmn. Our aim in this work is to design an item-based (user-based) autoencoder which can take as input each partially observed r(i) (r(u)), project it into a low-dimensional latent (hidden) space, and then reconstruct r(i) (r(u)) in the output space to predict missing ratings for purposes of recommendation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the matrix completion method of Josse to incorporate the teachings of Sedhain to determine one or more recommendations for a client device user based, at least in part, on the complete matrix. One would have been motivated to do this modification because doing so would give the benefit of  designing an item-based (user-based) autoencoder to predict missing ratings for purposes of recommendation as taught by Sedhain [Page 111, Column 1, Section 2].

Regarding claim 13
Josse teaches: The method of claim 1 (as shown above).
However, Josse does not explicitly disclose: further comprising generating one or more predictive analytics based, at least in part, on the complete matrix.
Sedhain teaches, in an analogous system: further comprising generating one or more predictive analytics based, at least in part, on the complete matrix ([Page 111, Column 1, Section 2] Our aim in this work is to design an item-based (user-based) autoencoder which can take as input each partially observed r(i) (r(u)), project it into a low-dimensional latent (hidden) space, and then reconstruct r(i) (r(u)) in the output space to predict missing ratings for purposes of recommendation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the matrix completion method of Josse to incorporate the teachings of Sedhain to generate one or more predictive analytics based, at least in part, on the complete matrix. One would have been motivated to do this modification because doing so would give the benefit of  designing an item-based (user-based) autoencoder to predict missing ratings for purposes of recommendation as taught by Sedhain [Page 111, Column 1, Section 2].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Josse et al (missMDA: A Package for Handling Missing Values in Multivariate Data Analysis, 2016) in view of Kuklev (Robust Multivariate Analysis Methods for Single Cell Raman Spectroscopy, 2016).
Regarding claim 16
Josse teaches: The system of claim 15, wherein the normalization module normalizes the known values corresponding to the numerical attribute ([Page 17,  Paragraph 1] Then each continuous variable is standardized. Note: Continuous variable corresponds to numerical attribute and standardizing corresponds to normalizing).
However, Josse does not explicitly disclose: according to Min Max Scaling.
Kuklev teaches, in an analogous system: according to Min Max Scaling ([Page 48, Last Paragraph] min-max scaling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified normalizing the known values corresponding to the numerical attribute system of Josse to incorporate the teachings of Kuklev to use Min Max Scaling. One would have been motivated to do this modification because doing so would give the benefit of  allowing comparison of sensitivity relative to those measurement as taught by Kuklev [Page 48, Last Paragraph].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Josse et al (missMDA: A Package for Handling Missing Values in Multivariate Data Analysis, 2016) in view of Aslan et al (US 20170132528 A1) and further in view of Sedhain et al (AutoRec: Autoencoders Meet Collaborative Filtering, 2015).
Regarding claim 19
Josse teaches: The system of claim 14 (as shown above).
However, Josse does not explicitly disclose: further comprising at least a second machine-learning model trained to at least one of and determine one or more recommendations for a client device user based, in part, on the complete matrix; or generate one or more predictive analytics based, in part, on the complete matrix.
Aslan teaches, in an analogous system: further comprising at least a second machine-learning model trained ([0005]  a second machine learning model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified encoding the known values corresponding to the categorical attribute system of Josse to incorporate the teachings of Aslan that further comprises at least a second machine-learning model trained. One would have been motivated to do this modification because doing so would give the benefit of sequential training as taught by Aslan [0005].
Sedhain teaches, in an analogous system: at least one of determine one or more recommendations for a client device user based, in part, on the complete matrix; or generate one or more predictive analytics based, in part, on the complete matrix ([Page 111, Column 1, Section 2] In rating-based collaborative Filtering, we have m users, n items, and a partially observed user-item rating matrix R 2 Rmn. Our aim in this work is to design an item-based (user-based) autoencoder which can take as input each partially observed r(i) (r(u)), project it into a low-dimensional latent (hidden) space, and then reconstruct r(i) (r(u)) in the output space to predict missing ratings for purposes of recommendation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Josse and Aslan to incorporate the teachings of Sedhain to determine one or more recommendations for a client device user based, in part, on the complete matrix or generate one or more predictive analytics based, in part, on the complete matrix. One would have been motivated to do this modification because doing so would give the benefit of  designing an item-based (user-based) autoencoder to predict missing ratings for purposes of recommendation as taught by Sedhain [Page 111, Column 1, Section 2].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stekhoven et al (2012) discloses MissForest—non-parametric missing value imputation for
mixed-type data.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369. The examiner can normally be reached Mon-Fri 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.R.J./Examiner, Art Unit 2128                                                                                                                                                                                         
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128